Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application of Lijian Liu for Control method For Unmanned Aerial Vehicle After the Unmanned Aerial Vehicle Has Been Disassembled filed 12/04/2019 has been examined. Claims 1-19 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. US Patent Application Publication 20170004662.


Regarding claim 1, Gong teaches an unmanned aerial vehicle (UAV), comprising:

a detection device configured to detect that a disassembly operation has been performed on the UAV (tampering, paragraph 034,076); and


wherein the detection device is communicatively connected to the controller (paragraph 076,097).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. US Patent Application Publication 20190278897.
Regarding claim 1, Zhang teaches an unmanned aerial vehicle (UAV), comprising
a detection device configured to detect that a disassembly operation has been performed on the UAV (detach/attachment of components, operation has been performed on the UAV, paragraph 014, 016, 0191); and

a controller configured to determine whether the disassembly operation is an unauthorized disassembly operation, and to prohibit the UAV from moving in response to the disassembly operation being the unauthorized disassembly operation (unauthorized components prevent the UAV from flying, paragraph 025, 054, 0268);
wherein the detection device is communicatively connected to the controller (the controller is represented by the processor, paragraph 014,054).
Regarding claim 2, Zhang teaches allowing the UAV to fly after the matching of the identities of the different component of the UAV (attachment/detachment of component is authorized, paragraph 016, 054,067,081). 

Regarding claim 3, Zhang teaches the controller is configured to determine whether disassembly authorization information has been acquired, the disassembly authorization information indicating that the disassembly operation is authorized; determine the disassembly operation is an authorized disassembly operation in response to acquiring the disassembly authorization information; and determine the disassembly operation is the unauthorized disassembly operation in response to not acquiring the 
Regarding claim 4, Zhang teaches an input device configured to receive the disassembly authorization information, and the input device being communicatively connected to the controller (paragraph 057).

Regarding claim 18, Zhang teaches the UAV is an unmanned aircraft, the controller is a flight controller, and the flight controller is configured to prohibit the unmanned aircraft from taking off in response to determining the disassembly operation is the unauthorized disassembly operation (mismatch component detection is an indication of unauthorized disassembly,  paragraph 054).

Regarding claim 19, Zhang teaches the UAV is an unmanned vehicle or an unmanned vessel, the controller is a movement controller, and the movement controller is configured to prohibit the unmanned vehicle or the unmanned vessel from moving in response to determining the disassembly operation is the unauthorized disassembly operation (mismatch component detection is an indication of unauthorized disassembly, paragraph 054).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US Patent Application Publication 20170004662 in view of Zhang et al. US Patent Application publication 20190278897.



Regarding claim 2, Gong is not explicit in teaching the controller is further configured to allow the UAV to move in response to the disassembly operation being an authorized disassembly operation. Zhang in an analogous art teaches allowing the UAV to fly after the matching of the identities of the different component of the UAV (attachment/detachment of component is authorized, paragraph 016, 054,067,081). 
It would have been obvious to one of ordinary skill in the art to modify the system of Gong as disclosed by Zhang at the time of the invention because such modification improves the security and safety of the operation of the UAV. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Patent Application publication 20190278897 in view of Rudduck US Patent Application Publication 20060272141.
Regarding claim 5, Zhang is silent on teaching the disassembly authorization information is a disassembly authorization password. Rudduck in an analogous art teaches the disassembly authorization information is a disassembly authorization password (paragraph 0102).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Zhang et al. as disclosed by Rudduck in order to increase the security of the operation of the UAV.
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Patent Application publication 20190278897 in view of Yamada et al. US Patent Application Publication 20120288772.
Regarding claims 16-17, Zhang teaches the use of battery to power the UAV (paragraph 0147) but is silent on teaching the battery is a button type battery. Yamada in an analogous art teaches the use of button battery to power to power electronic device (paragraph 0155).
.
	


Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6-9, the prior art of record is silent on teaching the detection device is configured to switch a state of the UAV from an initial state to a changed state; and the controller is configured to determine whether the state of the UAV is the changed state; determine the disassembly operation is the unauthorized disassembly operation in response to the state of the UAV being the changed state; and determine the disassembly operation is the authorized disassembly operation in response to the state of the UAV being the initial state.
Regarding claims 10-15, the prior art of record is silent on teaching a body state sensor disposed at a joint between an upper body cover and a lower body cover of the UAV, and the body state sensor being configured to output sensing informant of the body state sensor to the detection device; and the detection device being further configured to acquire the sensing information, and detect that the disassembly operation has been performed on the UAV based on the sensing information.






Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.